Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Background
Independent claim 1 recites “A centrifugal compressor for HVAC application, and brush seal components and variations of brush seal”, independent claim 13 recites “A refrigerant cooling system, and brush seal components and variations of brush seal”, and independent claim 17 recites “A refrigerant heat pump, and brush seal components and variations of brush seal.” The claims are examined as a brush seal system in a sealing environment. HVAC application, single-stage or multi-stage compressor, refrigerant cooling system, and heat pump do not require brush seal but merely need to be capable of being used with brush seal. In other words, a brush seal can be used in any sealing environment including HVAC application, single-stage or multi-stage compressor, refrigerant cooling system, and heat pump.  

   Information Disclosure Statement
The information disclosure statement(s) submitted on 01/08/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 3 “the brush seal is positioned to prevent leakage flow in a radial direction between the rotary component and the static component” 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depending from claim 1 recites “the brush seal is positioned to prevent leakage flow in a radial direction between the rotary component and the static component.” The meaning of the limitation “prevent leakage flow in a radial direction” is unclear. Appropriate correction is required.
Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 3 depending from claim 1 recites “the brush seal is positioned to prevent leakage flow in a radial direction between the rotary component and the static component.” Neither claim 1 nor claim 3 requires a radial gap that permits flow of fluid in radial direction. Usually, the pressure difference is across the brush seal and the fluid flow is along the axial direction through the gaps between each bristle, and the gap between the tip of the bristles pack and the rotating component. The omitted elements .  
Claim(s) that depend(s) from the rejected claim(s) is/are rejected.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-11, 13-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by GB 2 452 040 (applicant admitted prior art, hereinafter called as AAPA). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, AAPA shows a centrifugal compressor for HVAC application, comprising (centrifugal compressor, 10; ¶ 0017; Figures 1-3, and 5): 
a rotary component (18; ¶ 0018) rotatable about an axis; 
a static component (16; ¶ 0018); 
a brush seal (11; ¶ 0017) fixed to one of the static component and the rotary component and including bristles, wherein the bristles (22; ¶ 0019; Figures 1-3) contact the other of the static component and the rotary component (Figures 1 and 3).  

As to claim 2, AAPA shows the compressor as recited in claim 1, wherein the brush seal is positioned to prevent leakage flow in an axial direction between the rotary component and the static component (brush seal 11 prevents axial leakage of pressurized fluid in the gap 20; ¶ 0007, 0018; Figures 1, 3).  

As to claim 3, AAPA shows the compressor as recited in claim 1, wherein the brush seal is positioned to prevent leakage flow in a radial direction between the rotary component and the static component (the seal 11 including upstream and downstream plates 38, 40, and bristles 22 is disposed between stationary component 16 and rotating component 18, and maintain a sealing engagement with the rotating component 18, and thus prevents leakage flow in radial direction.)  

As to claim 4, AAPA shows the compressor as recited in claim 1, wherein the compressor is a multi-stage centrifugal compressor (AAPA shows a seal system in a compressor 10 [abstract; ¶ 0016, 0017]. The seal system can be employed in an intended use environment, such as a multi-stage compressor; MPEP 2114.)  

As to claim 6, AAPA shows the compressor as recited in claim 1, wherein the brush seal 11 includes a plurality of axially spaced bristle portions (22) that contact the rotary component (18) (Figure 1).  

As to claim 7, AAPA shows the compressor as recited in claim 6, wherein one of the plurality of axially spaced bristle portions extends radially inward of a second of the 

As to claim 8, AAPA shows the compressor as recited in claim 7, wherein the rotary component includes a first surface axially spaced from a second surface, the first surface is radially inward of the second surface, the one of the plurality of axially spaced bristle portions contacts the first surface, and the second of the plurality of axially spaced bristle portions contacts the second surface (outer surface of 18 has step and each bristle pack 22 contacts 18 at different portions in the step; Figure 1.)    

As to claim 10, AAPA shows the compressor as recited in claim 1, wherein the rotary component includes a shaft (18 is a rotating component; ¶ 0018).  

As to claim 11, AAPA shows the compressor as recited in claim 1, wherein the compressor is a single stage compressor (AAPA shows a seal system in a rotating machine including compressor 10, ¶ 0017. The seal system can be employed in an intended use environment, such as a single stage compressor; MPEP 2114.)    

As to claim 13, AAPA shows a refrigerant cooling system comprising (Figures 1-3, and 5): 
at least one centrifugal compressor (10; ¶ 0017; Figure 1), including 
a rotary component (18; ¶ 0018) rotatable about an axis; 
a static component (16; ¶ 0018); 


As to claim 14, it is rejected as applied to claim 4 above. 
As to claim 16, it is rejected as applied to claim 6 above.

As to claim 17, AAPA shows a refrigerant heat pump system comprising (Figures 1-3, and 5): 
at least one centrifugal compressor (10; ¶ 0017; Figure 1), including 
a rotary component (18, ¶ 0018) rotatable about an axis; 
a static component (16; ¶ 0018); 
a brush seal (11; ¶ 0017) fixed to one of the static component and the rotary component and including bristles, wherein the bristles (22; ¶ 0019) contact the other of the static component and the rotary component (Figures 1, 3).  

As to claim 18, it is rejected as applied to claim 4 above. 

As to claim 20 it is rejected as applied to claim 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 5, 12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 452 040 (applicant admitted prior art, hereinafter called as AAPA) in view of US 8,690,159 (Peer et al). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.
As to claim 5, Peer teaches it is known in the art to have the bristles mounted at an angle relative to the radial direction (Col. 4, L28-35) to reduce the friction. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of AAPA of Peer the bristles each have at least a portion that is angled relative to the radial direction, as taught by Peer since the claimed invention is merely a combination of known method (such as having the bristles angled relative to the radial direction), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with reduced friction.        

As to claim 12, the combination teaches the compressor as recited in claim 5, wherein the bristles each have at least a portion that is angled relative to the radial direction in a direction of rotation of the rotary component (Col. 4, L28-35 of Peer).  

As to claim 15, it is rejected as applied to claim 5 above.

As to claim 19 it is rejected as applied to claim 5 above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2 452 040 (applicant admitted prior art, hereinafter called as AAPA) in view of US 8,181,728 (Stec). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.
As to claim 9, Stec teaches a seal system where the distal ends of the bristles are disposed within annular grooves (Figures 1, and 4-6) to increase a tortuous flow path and thus reducing the leakage (Col.4, L58-65). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of AAPA annular groove on the outer surface of the rotating component, such that the bristles contact the of the annular groove, as taught by Stec since the claimed invention is merely a combination of known method (such as having annular groove on the surface of the rotating component), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.       

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675